Citation Nr: 0712227	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-17 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to September 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that an earlier December 2001 rating decision 
ruled the veteran was not competent to handle disbursement of 
his funds.  The veteran did not appeal the rating decision.  
The appellant was subsequently appointed as the veteran's 
guardian.  

In September 2006, the appellant testified at a video 
conference hearing at the RO before the undersigned Veterans 
Law Judge.  A transcript of that hearing has been associated 
with his claims folders.  During this hearing, the appellant 
submitted additional evidence with a waiver of initial RO 
review of the evidence.  See 38 C.F.R. § 20.1304 (2005).  
This evidence will be considered by the Board in adjudicating 
this appeal.  See 38 C.F.R. § 20.1304 (2006).

During the September 2006 video conference hearing, the 
appellant appears to raise claims of entitlement to service 
connection for multiple disabilities, to include anoxic 
encephalopathy, as secondary to the veteran's service-
connected bipolar disorder.  There is no indication that the 
RO has had an opportunity to take any action on these claims. 
These issues are referred to the RO for initial development 
and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected bipolar disorder results 
in occupational and social impairment with reduced 
reliability and productivity; there is no evidence of thought 
disorder, obsessional rituals, intermittently illogical, 
obscure or irrelevant speech, panic attacks, impaired impulse 
control, disorientation, neglect of appearance or hygiene, or 
inability to work or to maintain interpersonal relationships 
attributed to his bipolar disorder.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 
4.21, 4.130, Diagnostic Code 9432 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in a September 2003 letter, the RO 
provided the appellant with notice regarding what information 
and evidence was needed to substantiate his claim for an 
increased disability rating, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to submit any evidence in his possession that 
pertained to the claim.  The January 2004 rating decision 
denied an increased disability rating for bipolar disorder, 
which the appellant subsequently appealed.  Thus, the Board 
concludes that the RO provided appropriate notice of the 
information or evidence needed in order to substantiate the 
claim prior to the initial decision.  In view of this, the 
Board finds that VA's duty to notify has been fully satisfied 
with respect to this claim.  

With regard to notice of the five elements of an appeal, the 
Board observes that the first 3 elements specifically refer 
to claims for service connection and are not applicable to 
the current claim on appeal.  Regarding the 4th element, the 
Board finds that the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased disability rating for 
bipolar disorder in the September 2003 letter and the 
subsequent SOC issued in April 2005.  Moreover, the Board 
observes that the appellant was also provided with notice of 
the type of evidence necessary to establish an effective date 
for his disability rating for bipolar disorder in a March 
2006 letter.  Therefore, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Finally, the duty to assist the appellant also has been 
satisfied in this case.  Service medical records as well as 
VA and private medical records are in the claims files and 
were reviewed by both the RO and the Board in connection with 
the appellant's claim.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained or 
which VA has not notified the appellant of its inability to 
obtain such evidence and advised him that it was his 
responsibility to obtain such evidence.  Moreover, VA and 
private medical examination reports are of record in 
conjunction with this appeal, as is a transcript of the 
appellant's testimony at a September 2006 personal hearing.  
38 C.F.R. § 3.159(c)(4).  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case. 

Analysis

The appellant, the veteran's father and custodian, contends 
that the veteran's service-connected bipolar disorder is more 
disabling than is reflected by the current 50 percent rating 
and that it should be rated 100 percent disabling.  He 
further contends that the severely disabling residuals of the 
veteran's anoxic encephalopathy are directly a result of his 
bipolar disorder and should be evaluated as part of his 
service-connected disability.

Initially, the Board notes that service connection has not 
been established for the veteran's diagnosed anoxic 
encephalopathy and sequelae.  Therefore, any symptoms and 
deficits attributed to his anoxic encephalopathy cannot be 
considered in evaluating his service-connected bipolar 
disorder.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected bipolar disorder is currently 
rated as 50 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9432.  Under this code, a 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

VA treatment records, dating from October 2001 to April 2005, 
show the veteran primarily underwent medical treatment for 
disabilities associated with anoxic encephalopathy resulting 
from acute respiratory distress in June 2001.  During this 
period, while hospitalized for an unrelated problem, a 
January 2002 psychiatric consultation note indicates the 
veteran exhibited agitation, was shouting at the staff and 
had frequent crying spells.  He complained of sadness and 
irritation regarding his medical problems and admitted 
hearing voices and seeing "images."  He was observed 
talking to himself out loud.  He reported a decreased 
appetite, but stated he slept well.  Mental status 
examination revealed the veteran to be cooperative and 
oriented in 3 spheres, with fair eye contact.  There was 
normal motor activity despite reported essential tremors.  
His mood was sad, his affect anxious, intense and 
constricted.  The veteran's speech was slightly over 
productive, but not truly pressured.  He was circumstantial 
at times and his judgment and insight were deemed fair.  The 
assessment was possible exacerbation of bipolar illness with 
no evidence of delirium.  He was hospitalized for 2 days in 
June 2003 for an acute onset of suicidal ideation associated 
with bipolar disorder.  In February 2005, the veteran was 
followed-up for a possible medication adjustment.  However, 
it was determined that his bipolar affective disorder was 
asymptomatic at that time and a hold was put on any change of 
psychotropic medication.  His Global Assessment of 
Functioning (GAF) score at that time was 80.

In February 2004, the veteran underwent VA psychiatric 
examination.  His claims files were reviewed in conjunction 
with the examination.  Mental status examination revealed the 
veteran to be alert, well-oriented, and cooperative.  He was 
well-groomed, cheerful and participated in the evaluative 
process without hostility.  His speech was coherent and goal 
oriented, but very poorly articulated.  No psychotic symptoms 
were found to be present, despite the inexplicable 
discontinuance of relevant medications.  There was no 
evidence of hypo verbal behavior or of mania.  Other than 
those attributable to his physical disabilities, he had no 
motor anomalies.  He denied any current hallucinations or 
delusions, as well as suicidal or homicidal ideation.  His 
insight was good, but his judgment was impaired and he was 
determined to not be competent for VA purposes.  Although the 
examiner acknowledged that the veteran was unable to work as 
a result of multiple medical problems, he opined that the 
veteran's service-connected psychiatric disability remained 
under good pharmacological control, despite a discontinuance 
of mood stabilizing agent for an extended period of time.  
The examiner found no evidence of any exacerbation of the 
veteran's bipolar disorder or any symptoms that could be 
determined to be problematic.  The diagnoses included Axis 1, 
bipolar disorder, under good pharmacological control, and 
Axis III, reference to medical records for details and an 
overall GAF score of 28.

A July 2006 evaluation report of the veteran by a private 
forensic psychiatrist indicates that the veteran's medical 
records were reviewed in conjunction with a May 2006 
interview.  At that time the veteran reported significant 
weight gain in the past year.  He associated most of his 
current problems with an anoxic episode he experienced in 
June 2001.  He believed the anoxic episode was a direct 
result of a manic episode in which he had been binge eating 
and smoking just prior to the episode.  

Mental status examination indicated that the veteran's dress 
and grooming were average and that he maintained good eye 
contact.  His speech was slightly pressured at times and 
contained slight slurring of words, possibly a mild 
dysarthria.  He was oriented to time, place and person.  He 
denied auditory or visual hallucinations, as well as 
homicidal or suicidal ideation.  He was able to abstract 
well, but had more difficulty with interpretation of 
proverbs.  He responded appropriately during judgment 
testing.  His affect was somewhat labile and easily irritable 
and he appeared to have very little tolerance for 
interpersonal frustration.  The examiner opined that the 
veteran had a marked impairment in his affective 
understanding of his disability with a profound passivity and 
resignation and an almost neglect of any motivation to 
improve or change his situation.  The examiner further opined 
that the veteran was totally psychiatrically disabled due to 
marked deficits in more subtle non-cognitive levels that 
included regulation of mood, behavior, motivation and 
interpersonal functioning.  The examiner opined that the 
deficits were direct manifestations of the neurological and 
psychiatric sequelae of the 2001 anoxic episode, as the 
deficits were consistent with an organic etiology, and not 
with a bipolar illness.  However, the examiner further opined 
that the anoxic episode was a direct result of the veteran's 
dangerous physical condition at that time that was directly a 
result of an uncontrolled manic phase of his bipolar 
disorder.  

During the September 2006 personal hearing, the appellant 
initially testified that several medical records incorrectly 
attribute the veteran's anoxic episode to a motor vehicular 
accident.  He testified that the veteran was never involved 
in any such accident and notes that a letter of record 
indicates that any references to such an accident were to be 
corrected.  The psychiatrist who conducted the May 2006 
examination also testified regarding the relevant findings in 
the February 2004 VA examination report and his own July 2006 
examination report.  The psychiatrist specifically testified 
that he did not disagree with any of the clinical findings in 
the VA examination report or the diagnosis bipolar disorder 
under good pharmacologic control, stating that he felt it 
would be important to add to the diagnoses a mental disorder 
secondary to the anoxic episodes.  He further testified that 
significant deficits in executive psychological functioning 
were directly traceable to the veteran's previous anoxic 
encephalopathy.  He believed that the veteran's bipolar 
disorder was uncontrolled and led to severe weight gain and 
significant smoking and severe neglect of his personal well 
being.  This, in turn, led to the veteran's respiratory 
arrest and anoxic episode.  He believed the veteran's bipolar 
symptoms and neurological conditions were inextricably 
intertwined.

After reviewing all of the evidence of record, the Board 
finds that the overall disability picture does not more 
closely approximate the criteria for a 70 percent rating 
under Code 9432.  38 C.F.R. § 4.7.  In this respect, with the 
exception of a possible exacerbation of symptoms in January 
2002 and a brief, 2-day hospitalization for suicidal ideation 
in June 2003, the preponderance of objective medical evidence 
shows minimal symptoms attributed to his bipolar disorder.  
The overwhelming preponderance of the evidence indicates that 
the veteran's bipolar disorder is either asymptomatic or 
under good pharmacological control.  In his September 2006 
testimony, the psychiatrist who provided the July 2006 
evaluation agreed with the February 2004 VA examiner's 
clinical findings.  Moreover, the July 2006 private 
psychiatrist's evaluation report specifically attributes the 
veteran's marked deficits to the neurological and psychiatric 
sequelae of the 2001 anoxic episode.  As noted above, service 
connection has not been established for these disabilities 
and manifestations of such may not be considered in this 
evaluation as the veteran's symptoms associated with his 
bipolar disorder have been distinguished from these symptoms.  

Likewise, the preponderance of the medical evidence does not 
indicate that the veteran's bipolar disorder alone prevents 
him from being employed.  In fact, it is clear that his 
unemployability has been attributed to his physical 
disabilities and residuals of anoxic encephalopathy.  At 
best, the evidence shows that the veteran's bipolar disorder 
symptoms are of a magnitude to cause occupational impairment 
with reduced reliability and productivity (50 percent 
criteria).  In this respect, the Board notes that during the 
appellate period, although the veteran was hospitalized for 2 
days for suicidal ideation associated with his bipolar 
disorder, the overwhelming evidence of record indicates that 
he has been hospitalized and treated extensively during this 
period for his nonservice-connected disabilities and there is 
no evidence of significantly reduced reliability or 
productivity resulting from his bipolar disorder alone.  
There is no other evidence of social or work functioning 
impairment that would warrant an increased evaluation.  
Finally, the objective findings reported on mental status 
examination, including coherent thought process, with no 
indication of delusions, do not support the conclusion that 
the disability is of the severity contemplated for a 70 
percent evaluation under Code 9411.

In light of the foregoing, the Board concludes that the 
evidence as a whole demonstrates the veteran's bipolar 
disorder produces no more than some occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.  The preponderance of the evidence is 
against a rating in excess of 50 percent for PTSD.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim for a 
higher rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment associated exclusively with his 
service-connected bipolar disorder, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.




ORDER

Entitlement to an increased disability rating in excess of 50 
percent for bipolar disorder is denied



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


